Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Examiner’s Amendment

 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Ms. Amanda Varrichione on 14 February 2022.

Please amend claim 24 as follows:
24. (currently amended) The MRI system of claim 23, wherein the at least one isolation element comprises a transformer.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

As to claims 2-4, 6-9 and 11-13, these claims are allowed because each of these claims depends from allowed independent claim 1.
As to independent claim 14, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a drive circuit configured to apply a gate voltage to at least one FET configured to operate an RF switch in a low-field MRI system, the drive circuit comprising at least one isolation element configured to isolate a voltage source from the at least one FET, wherein the at least one isolation element comprises an air core transformer.
As to claims 15 and 18-20, these claims are allowed because each of these claims depends from allowed independent claim 14.
As to independent claim 21, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an MRI system comprising at least one FET configured to operate an RF switch wherein the FET has a parasitic drain-source capacitance of less than 15 pcioFarad as stated in the claim.
As to claims 23-24, these claims are allowed because each of these claims depends from allowed independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER

Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852